DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ arguments filed on 07/22/2022 with respect to claims 1, 3, 5, 7-20 and 37-39 have been fully considered but they are not persuasive.
In re page 6, Applicants state that “Independent claim 1 recites a method for providing content summaries for one or more media assets, the method comprising retrieving a pool of content summaries, including at least one content summary for each media asset, identifying that a content summary of the pool comprises content from a media asset, and removing from the pool of content summaries the content summary comprising content from the media asset. Goronzy neither teaches nor renders obvious the above-noted claim features. Instead Goronzy simply teaches that “it is possible to create consumer-specific program summaries” (see paragraph [0024]). There is no teaching in Goronzy that is directed towards removing from a pool of content summaries a content summary comprising content from an upcoming media asset, as recited by claim 1 of the present application. Furthermore, neither of Kishore or Cordray teach nor render obvious the above-noted claim features. Ehlers and Kelley were cited as allegedly disclosing other features of various dependent claims. Nothing has been found or pointed out, however, in Ehlers or Kelley that would remedy the above-noted deficiencies of Goronzy, Kishore or Cordray as a reference against independent claims 1 and 19. For at least these reasons, Applicant respectfully submits that independent claims 1 and 19 are allowable over the cited references, whether considered individually or in any permissible combination.”
(1) In response, the Examiner respectfully disagrees. For instance, Goronzy discloses in fig. 4 paragraphs 39-40 the following: First, a summary from the thus identified segments of key events for providing a resume for a consumer containing the interesting events. Second, as a result of step S01, a subset of segments is defined from the audio stream including all segments from high to low rating values. Third, the subset of video signals is defined in step S04 by defining the arrangement of the segments selected, i.e. the segments remaining in the above defined subset, in an order according to the priority and rating values. Fourth, the arrangement may be done by creating a subset of video signals containing the selected segments in the defined order, but may also be implemented in the form of meta data defining the segments selected for the arrangement and the order in which they are to be presented to a consumer. Thus, Goronzy discloses the newly added claimed limitation of independent claim 1 that recites “identifying that a content summary of the pool comprises content from a media asset” (see ¶ 40 for identifying that a content summary of the pool comprises content from a media asset (i.e. a summary from the thus identified segments of key events for providing a resume for a consumer containing the interesting events as described in fig. 4 paragraph 39))
On the other hand, Kishore discloses in fig. 2 col. 8 lines 10-12 that “selected ones of the media content event summaries may be deleted or otherwise omitted from the next constructed media content event summary segment 202”. Thus, it should be noted that a selected media content event summary may be deleted from the pool of media content event summaries as described above. Therefore, Kishore discloses the newly added claimed limitation of independent claim 1 that recites “removing from the pool of content summaries the content summary comprising content from the media asset” (see col. 8 lines 6-9 for removing from the pool of content summaries the content summary comprising content from the media asset (i.e. selected ones of the media content event summaries may be deleted or otherwise omitted from the next constructed media content event summary segment 202 as described in fig. 2 col. 8 lines 10-12). It should be noted that a selected media content event summary may be deleted from the pool of media content event summaries as described above)
Thus, the combination of Goronzy, Kishore and Cordray discloses all the claimed limitations of independent claims 1 and 19.
In re pages 6-7, Applicants state that “Claims 3, 5, 7-18, 20 and 37-39 depend from one or another of claims 1 and 19 and are therefore allowable over the cited references for at least the same reasons. Accordingly, Applicant respectfully requests that the rejections of the pending claims under § 103 be withdrawn.”
(2) In response, as discussed above in (1) with respect to independent claims 1 and 19 which is also applicable to the above Applicants’ arguments, the combination of Goronzy, Kishore and Cordray discloses all the claimed limitations of independent claims 1 and 19.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, 11, 14-17, 19, 20 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Goronzy et al. (US 2005/0120368 A1)(hereinafter Goronzy), and further in view of Kishore (US 9,094,738 B2)(hereinafter Kishore), and further in view of Cordray et al. (US 2007/0157237 A1)(hereinafter Cordray).
Re claim 1, Goronzy discloses a method for providing content summaries for one or more media assets, the method comprising, before a start time at which a media asset is to be aired (i.e. video signals 13 are provided by a TV broadcasting station as described in fig. 1 paragraph 35. Also, see figs. 2-3 paragraph 34. Thus, it should be noted that a TV broadcasting station determines an airing time of the one or more media assets): determining that consumption associated with a profile of the media asset will begin at a first time, wherein the first time corresponds to the start time of the media asset (see ¶s 34, 36-38 for determining that consumption associated with a profile (i.e. consumer profile as described in paragraphs 24, 39-40) of the media asset will begin at a first time, wherein the first time corresponds to the start time of the media asset (i.e. begin and the end of a certain type of programme like e.g. the begin and end of a soccer match as described in figs. 1-3 paragraph 35). Thus, it should be noted that a soccer match includes a starting time and an ending time as well as a plurality of times therebetween, and as a result, consumption associated with a consumer profile of a media asset will begin at a particular time); determining, based on an input, a second time that is a period of time prior to the first time (see ¶s 34, 36-38 for determining, based on an input (i.e. a consumer input as described in fig. 5 paragraphs 42-43), a second time that is a period of time prior to the first time (i.e. begin and the end of a certain type of programme like e.g. the begin and end of a soccer match as described in figs. 1-3 paragraph 35). Thus, it should be noted that a soccer match includes a starting time and an ending time as well as a plurality of times therebetween, and as a result, consumption associated with a consumer profile of a media asset will begin at a particular time); retrieving a pool of content summaries, including at least one content summary for each media asset (see figs. 1-4 ¶s 35-41 for retrieving a pool of content summaries, including at least one content summary for each media asset (i.e. create consumer-specific programme summaries which reflect the individual preferences of each consumer as described in paragraph 24)); identifying that a content summary of the pool comprises content from a media asset (see ¶ 40 for identifying that a content summary of the pool comprises content from a media asset (i.e. a summary from the thus identified segments of key events for providing a resume for a consumer containing the interesting events as described in fig. 4 paragraph 39)); computing a score for each content summary of the pool, wherein the score is based at least on a duration of the content summary (see figs. 1-5 ¶s 39-45 for computing a score for each content summary of the pool, wherein the score is based at least on a duration of the content summary (i.e. value of importance is calculated by a calculating means 71, and a consumer-machine interface 72 is provided with the extended summary apparatus 60' to request and obtain instructions from the consumer like for instance response marks or a setting of a time limit for the summary, then, only those segments from the subset of video signals are selected for the final summary which comply with the new values for the priority and threshold as described in paragraph 48). Also, see paragraphs 46-47); and causing of content summaries for the one or more media assets to be generated for display, wherein the content summaries are selected amongst the pool based on the score, such that a duration of the content summary is not greater than the period of time (see figs. 1-4 ¶s 39-42, 44-45 for causing of content summaries for the one or more media assets to be generated for display (i.e. create consumer-specific programme summaries which reflect the individual preferences of each consumer as described in paragraph 24), wherein the content summaries are selected amongst the pool based on the score, such that a duration of the content summary is not greater than the period of time (i.e. when a consumer sets a time limit for the summary in step S12, new criteria for assessing the priority and rating values of the segments according to step S03 are set in step S13 on the basis of the actual time limit set, and from the given subset of video signals representing the original summary, only those segments which meet the new criteria with respect to the priority and rating values are selected in step S14 and finally presented to the consumer in step S15 as described in fig. 5 paragraph 43). Also, see paragraphs 46-48)
Goronzy fails to explicitly teach removing from the pool of content summaries the content summary comprising content from the media asset; and wherein the content summaries are ordered based on the duration of the content summaries. However, the reference of Kishore explicitly teaches removing from the pool of content summaries the content summary comprising content from the media asset (see col. 8 lines 6-9 for removing from the pool of content summaries the content summary comprising content from the media asset (i.e. selected ones of the media content event summaries may be deleted or otherwise omitted from the next constructed media content event summary segment 202 as described in fig. 2 col. 8 lines 10-12). It should be noted that a selected media content event summary may be deleted from the pool of media content event summaries as described above); and wherein the content summaries are ordered based on the duration of the content summaries (see col. 6 lines 19-59 for the content summaries are ordered based on the duration of the content summaries (i.e. the duration of the generated summary video clips may be the same, or they may be different, for example, the summary video clip durations may be predefined, alternatively, or additionally, the summary video clip durations may vary, for example, a more interesting media content event of interest, and/or a longer duration media content event of interest, may have a longer associated summary video clip, each of the generated summary video clips are then added into the media content event summary segment 202 in a serial fashion, preferably, the temporal sequence of the summary video clips corresponds to the sequence of events of the media content event 204, when a segment duration ends, the construction of the media content event summary segment 202 is concluded, the constructed media content event summary segment 202 may then be communicated to the plurality of media devices 102 as described in fig. 2 col. 6 lines 44-50 to lines 60-66, col. 7 lines 4-12))
Therefore, taking the combined teachings of Goronzy and Kishore as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (duration) into the system of Goronzy as taught by Kishore.
One will be motivated to incorporate the above feature into the system of Goronzy as taught by Kishore for the benefit of constructing media content event summary segments by first generating a media content event summary from the portion of the media content event 204 that is associated with a particular media content event of interest, wherein a short summary video clip is generated about the time span of the media content event of interest, wherein if there are a plurality of media content events of interest, a corresponding number of summary video clips would be generated, wherein the duration of the generated summary video clips may be the same, or they may be different, for example, the summary video clip durations may be predefined, alternatively, or additionally, the summary video clip durations may vary, for example, a more interesting media content event of interest, and/or a longer duration media content event of interest, may have a longer associated summary video clip in order to ease the processing time when each of the generated summary video clips are then added into the media content event summary segment 202 in a serial fashion and the constructed media content event summary segment 202 may then be communicated to the plurality of media devices 102 (see col. 6 lines 60-66, col. 7 lines 4-12)
Furthermore, Goronzy fails to explicitly teach a list of content summaries for the one or more media assets to be generated for display. However, the reference of Cordray explicitly teaches a list of content summaries for the one or more media assets to be generated for display (see ¶ 137 for a list of content summaries for the one or more media assets to be generated for display (i.e. summary type choice 1310 allows a user to define the type of content summaries displayed on the user equipment as described in fig. 13 paragraph 136, furthermore, upon selecting summary button 1410, the user may be presented with a text, graphic, or video summary of the missed episode, the type of summary presented to the user may depend on the summary type option selected in type choice 1310 of settings screen 1300 (FIG. 13), if a user is behind by more than one episode, the user may be provided with a list of unwatched episodes as described in fig. 14 paragraph 144))
Therefore, taking the combined teachings of Goronzy and Cordray as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (a list) into the system of Goronzy as taught by Cordray.
One will be motivated to incorporate the above feature into the system of Goronzy as taught by Cordray for the benefit of presenting a user with a text, graphic, or video summary of a missed episode upon selecting summary button 1410, wherein the type of summary presented to the user may depend on the summary type option selected in type choice 1310 of settings screen 1300 (FIG. 13), wherein if a user is behind by more than one episode, the user may be provided with a list of unwatched episodes, wherein the user may then select to watch one or more of the episodes, schedule one or more of the episodes for viewing at a later time, or view a content summary of one or more of the episodes in order to have a user friendly interaction (see fig. 14 ¶ 144)
Re claim 3, the combination of Goronzy, Kishore and Cordray as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Goronzy wherein retrieving a pool of content summaries (see figs. 1-4 ¶ 34, 36-41 for retrieving a pool of content summaries (i.e. create consumer-specific programme summaries which reflect the individual preferences of each consumer as described in paragraph 24))
Goronzy fails to explicitly teach comprises: identifying that the media asset is an upcoming episode of a series of media assets; and generating at least one content summary for a media asset using a previously episode of the series of media assets that is readily accessible on at least one server. However, the reference of Cordray explicitly teaches identifying that the media asset is an upcoming episode of a series of media assets (see fig. 1 ¶ 110 for identifying that the media asset is an upcoming episode of a series of media assets (i.e. advertisement 802 may include broadcast media content, recorded media content, or media content stored on data source 120 (FIG. 1), media profile flag 800 is associated with tag 804, which may indicate the program or programs that relate to advertisement 802, in the example of FIG. 8A, tag 804 indicates that advertisement 802 relates to season 2, episode 4 of the broadcast series "Nip/Tuck" as described in paragraph 111). Also, see fig. 14 paragraphs 121, 141-142, 144); and generating at least one content summary for a media asset using a previously episode of the series of media assets that is readily accessible on at least one server (see figs. 1, 8 ¶ 111 for generating at least one content summary for a media asset using a previously episode of the series of media assets that is readily accessible on at least one server (i.e. the user may schedule viewing of a missed episode for a later date and time by selecting schedule selection 1106, the scheduled program may then be automatically accessed and presented on the user equipment at the scheduled date and time, to view a content summary of the missed episode, the user may select summary selection 1110, upon selecting summary selection 1110, the user may be presented with a text-only content summary, a text and graphics content summary, or a content summary containing text, graphics, and video as described in fig. 11 paragraph 122). Also, see fig. 12 paragraphs 126-127)
Therefore, taking the combined teachings of Goronzy, Kishore and Cordray as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (episode) into the system of Goronzy as taught by Cordray.
One will be motivated to incorporate the above feature into the system of Goronzy as taught by Cordray for the benefit of presenting a user with a text, graphic, or video summary of a missed episode upon selecting summary button 1410, wherein the type of summary presented to the user may depend on the summary type option selected in type choice 1310 of settings screen 1300 (FIG. 13), wherein if a user is behind by more than one episode, the user may be provided with a list of unwatched episodes, wherein the user may then select to watch one or more of the episodes, schedule one or more of the episodes for viewing at a later time, or view a content summary of one or more of the episodes in order to have a user friendly interaction (see fig. 14 ¶ 144)
Re claim 7, the combination of Goronzy, Kishore and Cordray as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Goronzy wherein the second time is determined by a request for a content summary (see ¶ 42 for the second time is determined by a request for a content summary (i.e. starting with a summary request from a consumer in step S10 as shown in fig. 5))
Re claim 8, the combination of Goronzy, Kishore and Cordray as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Goronzy wherein the score is further based on a user’s profile including information about the one or more media assets (see figs. 1-5 ¶s 35-38 for the score is further based on a user’s profile (i.e. score is based on a consumer profile as described in paragraphs 24, 39-40) including information about the one or more media assets)
Re claim 11, the combination of Goronzy, Kishore and Cordray as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Goronzy wherein the score is positively correlated with the duration of the content summary, so that, all other parameters being equal, the longer the catchup duration, the higher the score (see ¶s 40-41, 43-46 for the score is positively correlated with the duration of the content summary, so that, all other parameters being equal, the longer the catchup duration, the higher the score (i.e. if a consumer is only interested in the events with a confidence score close to certainty, the threshold value will be close to the rating value defined for a clear event identification, i.e. a categorisation of the event with nearly absolute certainty, and the consumer may modify the summary by either setting a time limit in step S12 as described in figs. 4-5 paragraphs 39, 42)
Re claim 14, the combination of Goronzy, Kishore and Cordray as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Goronzy further comprising: determining an updated second time (see ¶ 43 for determining an updated second time (i.e. when a consumer sets a time limit for the summary in step S12, new criteria for assessing the priority and rating values of the segments according to step S03 are set in step S13 on the basis of the actual time limit set as described in fig. 5 paragraph 43). It should be noted that the summary includes a starting time and ending time as well as a plurality of times therebetween, so a time is updated every time a time limit is set); at the updated second time, which is an updated period of time prior the first time but later than the second time, causing to be provided one or more content summaries for the one or more media assets, wherein the one or more content summaries are selected based on at least a duration of the content summary, such that a duration of the content summary is not greater than the updated period of time (see figs. 1-4 ¶s 39-42, 44-45 for at the updated second time, which is an updated period of time prior the first time but later than the second time (i.e. when a consumer sets a time limit for the summary in step S12, new criteria for assessing the priority and rating values of the segments according to step S03 are set in step S13 on the basis of the actual time limit set as described in fig. 5 paragraph 43). It should be noted that the summary includes a starting time and ending time as well as a plurality of times therebetween, so a time is updated every time a time limit is set), causing to be provided one or more content summaries for the one or more media assets (i.e. create consumer-specific programme summaries which reflect the individual preferences of each consumer as described in paragraph 24), wherein the one or more content summaries are selected based on at least a duration of the content summary (i.e. create consumer-specific programme summaries which reflect the individual preferences of each consumer as described in paragraph 24), such that a duration of the content summary is not greater than the updated period of time (i.e. when a consumer sets a time limit for the summary in step S12, new criteria for assessing the priority and rating values of the segments according to step S03 are set in step S13 on the basis of the actual time limit set, and from the given subset of video signals representing the original summary, only those segments which meet the new criteria with respect to the priority and rating values are selected in step S14 and finally presented to the consumer in step S15 as described in fig. 5 paragraph 43). Also, see paragraphs 46-48)
Re claim 15, the combination of Goronzy, Kishore and Cordray as discussed in claim 14 above discloses all the claim limitations with additional claimed feature taught by Goronzy wherein the one or more content summaries caused to be provided at the second time are content summaries that were caused to be provided at the first time (see figs. 4-5 ¶s 23, 40, 42, 44-45 for the one or more content summaries (i.e. create consumer-specific programme summaries which reflect the individual preferences of each consumer as described in paragraph 24) caused to be provided at the second time are content summaries (i.e. create consumer-specific programme summaries which reflect the individual preferences of each consumer as described in paragraph 24) that were caused to be provided at the first time (i.e. when a consumer sets a time limit for the summary in step S12, new criteria for assessing the priority and rating values of the segments according to step S03 are set in step S13 on the basis of the actual time limit set, and from the given subset of video signals representing the original summary, only those segments which meet the new criteria with respect to the priority and rating values are selected in step S14 and finally presented to the consumer in step S15 as described in fig. 5 paragraph 43). It should be noted that the selected segments are provided at a particular time when presented to a consumer)
Re claim 16, the combination of Goronzy, Kishore and Cordray as discussed in claim 14 above discloses all the claim limitations with additional claimed feature taught by Goronzy wherein the one or more content summaries caused to be provided at the second time are new content summaries (see figs. 4-5 ¶s 23, 40, 42, 44-45 for the one or more content summaries (i.e. create consumer-specific programme summaries which reflect the individual preferences of each consumer as described in paragraph 24) caused to be provided at the second time are new content summaries (i.e. when a consumer sets a time limit for the summary in step S12, new criteria for assessing the priority and rating values of the segments according to step S03 are set in step S13 on the basis of the actual time limit set, and from the given subset of video signals representing the original summary, only those segments which meet the new criteria with respect to the priority and rating values are selected in step S14 and finally presented to the consumer in step S15 as described in fig. 5 paragraph 43). It should be noted that the selected segments are provided at a particular time when presented to a consumer)
Re claim 17, the combination of Goronzy, Kishore and Cordray as discussed in claim 15 above discloses all the claim limitations with additional claimed feature taught by Goronzy wherein the score of each content summary is updated as well (see ¶s 40-41, 43-46 for the score of each content summary is updated as well (i.e. if a consumer is only interested in the events with a confidence score close to certainty, the threshold value will be close to the rating value defined for a clear event identification, i.e. a categorisation of the event with nearly absolute certainty, and the consumer may modify the summary by either setting a time limit in step S12 as described in figs. 4-5 paragraphs 39, 42. It should be noted that the score is updated when modifying the summary)
Re claim 19, Goronzy discloses a computing device for providing one or more content summaries for one or more media assets, before a start time at which a media asset is to be aired, the computing device comprising control circuitry configured to: determine that consumption associated with a profile of the media asset will begin at a first time, wherein the first time corresponds to the start time of the media asset (see ¶s 34, 36-38 for determine that consumption associated with a profile (i.e. consumer profile as described in paragraphs 24, 39-40) of the media asset will begin at a first time, wherein the first time corresponds to the start time of the media asset (i.e. begin and the end of a certain type of programme like e.g. the begin and end of a soccer match as described in figs. 1-3 paragraph 35). Thus, it should be noted that a soccer match includes a starting time and an ending time as well as a plurality of times therebetween, and as a result, consumption associated with a consumer profile of a media asset will begin at a particular time); determine, based on an input, a second time that is a period of time prior to the first time (see ¶s 34, 36-38 for determine, based on an input (i.e. a consumer input as described in fig. 5 paragraphs 42-43), a second time that is a period of time prior to the first time (i.e. begin and the end of a certain type of programme like e.g. the begin and end of a soccer match as described in figs. 1-3 paragraph 35). Thus, it should be noted that a soccer match includes a starting time and an ending time as well as a plurality of times therebetween, and as a result, consumption associated with a consumer profile of a media asset will begin at a particular time); retrieve a pool of content summaries, including at least one content summary for each media asset (see figs. 1-4 ¶s 35-41 for retrieve a pool of content summaries, including at least one content summary for each media asset (i.e. create consumer-specific programme summaries which reflect the individual preferences of each consumer as described in paragraph 24)); identify that a content summary of the pool comprises content from a media asset (see ¶ 40 for identify that a content summary of the pool comprises content from a media asset (i.e. a summary from the thus identified segments of key events for providing a resume for a consumer containing the interesting events as described in fig. 4 paragraph 39)); compute a score for each content summary of the pool, wherein the score is based at least on a duration of the content summary (see figs. 1-5 ¶s 39-45 for compute a score for each content summary of the pool, wherein the score is based at least on a duration of the content summary (i.e. value of importance is calculated by a calculating means 71, and a consumer-machine interface 72 is provided with the extended summary apparatus 60' to request and obtain instructions from the consumer like for instance response marks or a setting of a time limit for the summary, then, only those segments from the subset of video signals are selected for the final summary which comply with the new values for the priority and threshold as described in paragraph 48). Also, see paragraphs 46-47); and cause of content summaries for the one or more media assets to be generated for display, wherein the one or more content summaries are selected amongst the pool based on the score, such that a duration of the content summary is not greater than the period of time (see figs. 1-4 ¶s 39-42, 44-45 for cause of content summaries for the one or more media assets to be generated for display (i.e. create consumer-specific programme summaries which reflect the individual preferences of each consumer as described in paragraph 24), wherein the one or more content summaries are selected amongst the pool based on the score, such that a duration of the content summary is not greater than the period of time (i.e. when a consumer sets a time limit for the summary in step S12, new criteria for assessing the priority and rating values of the segments according to step S03 are set in step S13 on the basis of the actual time limit set, and from the given subset of video signals representing the original summary, only those segments which meet the new criteria with respect to the priority and rating values are selected in step S14 and finally presented to the consumer in step S15 as described in fig. 5 paragraph 43). Also, see paragraphs 46-48)
Goronzy fails to explicitly teach remove from the pool of content summaries the content summary comprising content from the media asset; and wherein the content summaries are ordered based on the duration of the content summaries. However, the reference of Kishore explicitly teaches remove from the pool of content summaries the content summary comprising content from the media asset (see col. 8 lines 6-9 for remove from the pool of content summaries the content summary comprising content from the media asset (i.e. selected ones of the media content event summaries may be deleted or otherwise omitted from the next constructed media content event summary segment 202 as described in fig. 2 col. 8 lines 10-12). It should be noted that a selected media content event summary may be deleted from the pool of media content event summaries as described above); and wherein the content summaries are ordered based on the duration of the content summaries (see col. 6 lines 19-59 for the content summaries are ordered based on the duration of the content summaries (i.e. the duration of the generated summary video clips may be the same, or they may be different, for example, the summary video clip durations may be predefined, alternatively, or additionally, the summary video clip durations may vary, for example, a more interesting media content event of interest, and/or a longer duration media content event of interest, may have a longer associated summary video clip, each of the generated summary video clips are then added into the media content event summary segment 202 in a serial fashion, preferably, the temporal sequence of the summary video clips corresponds to the sequence of events of the media content event 204, when a segment duration ends, the construction of the media content event summary segment 202 is concluded, the constructed media content event summary segment 202 may then be communicated to the plurality of media devices 102 as described in fig. 2 col. 6 lines 44-50 to lines 60-66, col. 7 lines 4-12))
Therefore, taking the combined teachings of Goronzy and Kishore as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (duration) into the system of Goronzy as taught by Kishore.
One will be motivated to incorporate the above feature into the system of Goronzy as taught by Kishore for the benefit of constructing media content event summary segments by first generating a media content event summary from the portion of the media content event 204 that is associated with a particular media content event of interest, wherein a short summary video clip is generated about the time span of the media content event of interest, wherein if there are a plurality of media content events of interest, a corresponding number of summary video clips would be generated, wherein the duration of the generated summary video clips may be the same, or they may be different, for example, the summary video clip durations may be predefined, alternatively, or additionally, the summary video clip durations may vary, for example, a more interesting media content event of interest, and/or a longer duration media content event of interest, may have a longer associated summary video clip in order to ease the processing time when each of the generated summary video clips are then added into the media content event summary segment 202 in a serial fashion and the constructed media content event summary segment 202 may then be communicated to the plurality of media devices 102 (see col. 6 lines 60-66, col. 7 lines 4-12)
Furthermore, Goronzy fails to explicitly teach a list of content summaries for the one or more media assets to be generated for display. However, the reference of Cordray explicitly teaches a list of content summaries for the one or more media assets to be generated for display (see ¶ 137 for a list of content summaries for the one or more media assets to be generated for display (i.e. summary type choice 1310 allows a user to define the type of content summaries displayed on the user equipment as described in fig. 13 paragraph 136, furthermore, upon selecting summary button 1410, the user may be presented with a text, graphic, or video summary of the missed episode, the type of summary presented to the user may depend on the summary type option selected in type choice 1310 of settings screen 1300 (FIG. 13), if a user is behind by more than one episode, the user may be provided with a list of unwatched episodes as described in fig. 14 paragraph 144))
Therefore, taking the combined teachings of Goronzy and Cordray as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (a list) into the system of Goronzy as taught by Cordray.
One will be motivated to incorporate the above feature into the system of Goronzy as taught by Cordray for the benefit of presenting a user with a text, graphic, or video summary of a missed episode upon selecting summary button 1410, wherein the type of summary presented to the user may depend on the summary type option selected in type choice 1310 of settings screen 1300 (FIG. 13), wherein if a user is behind by more than one episode, the user may be provided with a list of unwatched episodes, wherein the user may then select to watch one or more of the episodes, schedule one or more of the episodes for viewing at a later time, or view a content summary of one or more of the episodes in order to have a user friendly interaction (see fig. 14 ¶ 144)
Re claim 20, the combination of Goronzy, Kishore and Cordray as discussed in claim 19 above discloses all the claim limitations with additional claimed feature taught by Goronzy wherein the one or more content summaries to be provided include several content summaries that are ranked based on the score of each content summary (see figs. 1-5 ¶s 39-40, 42-45 for the one or more content summaries to be provided include several content summaries (i.e. create consumer-specific programme summaries which reflect the individual preferences of each consumer as described in paragraph 24) that are ranked based on the score of each content summary (i.e. for a category of events with a high priority, segments with a lower certainty of being identified as belonging to the respective category may be added to the selection of the subset, while for a category with a lower priority value only segments with a high confidence score, i.e. a ranking value corresponding to a low uncertainty will become part of the subset of video signals as described in paragraph 41. Also, see paragraph 46-47)
Re claim 37, the combination of Goronzy, Kishore and Cordray as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Goronzy wherein a media asset of the one or more media assets is not available before the first time and a content summary for the unavailable media asset is based on one or more available media assets (see figs. 1-3 ¶ 34 for a media asset of the one or more media assets is not available before the first time and a content summary for the unavailable media asset is based on one or more available media assets (i.e. video signals 13 are provided by a TV broadcasting station as described in paragraph 35, furthermore, segments or events, respectively, which got a negative response mark are taken from the summary while events with a positive response mark remain in the summary as described in fig. 5 paragraph 42). Thus, it should be noted that a TV broadcasting station determines an airing time of the one or more media assets, and a content summary for the unavailable media asset (i.e. segments or events, respectively, which got a negative response mark are taken from the summary) is based on one or more available media assets (i.e. while events with a positive response mark remain in the summary))
Re claim 38, the combination of Goronzy, Kishore and Cordray as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Goronzy wherein the score is further based on a linearity of the media asset associated with the content summary (see ¶s 46-47 for the score is further based on a linearity of the media asset associated with the content summary (i.e. the arrangement of segments in the summary is specified by order of importance the events represented by the segments have for the consumer, accordingly, when defining the summary, goal scenes with a confidence score of only 0.7 would be added to the summary as described in paragraph 45))
Re claim 39, the combination of Goronzy, Kishore and Cordray as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Goronzy wherein the score is based on how close the duration of the content summary is to the period of time (see ¶s 45-47 for the score is based on how close the duration of the content summary is to the period of time (i.e. for a short overview of a programme's content, the summary is preferably limited to a certain period of time, depending on the time limit set, only a limited selection of the important events can be presented as described in paragraph 23, furthermore, for a category of events with a high priority, segments with a lower certainty of being identified as belonging to the respective category may be added to the selection of the subset, while for a category with a lower priority value only segments with a high confidence score, i.e. a ranking value corresponding to a low uncertainty will become part of the subset of video signals as described in paragraph 41). Thus, it should be noted that the score (i.e. score, ranking value) is based on how close the duration of the content summary is to the period of time (i.e. the summary is preferably limited to a certain period of time))
Claims 5, 9, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goronzy et al. (US 2005/0120368 A1)(hereinafter Goronzy) as applied to claims 1, 3, 7, 8, 11, 14-17, 19, 20 and 37-39 above, and further in view of Kishore (US 9,094,738 B2)(hereinafter Kishore), and further in view of Cordray et al. (US 2007/0157237 A1)(hereinafter Cordray), and further in view of Ehlers et al. (US 2009/0235308 A1)(hereinafter Ehlers).
Re claim 5, the combination of Goronzy, Kishore and Cordray as discussed in claim 1 above discloses all the claimed limitations but fails to explicitly teach wherein the second time is the beginning of a commercial break and/or the first time is the end of a commercial break. However, the reference of Ehlers explicitly teaches wherein the second time is the beginning of a commercial break and/or the first time is the end of a commercial break (see ¶ 32 for the second time is the beginning of a commercial break and/or the first time is the end of a commercial break (i.e. duration of the substituted secondary content 220 is adjusted to correspond to the duration of the commercial break 120 as described in fig. 2 paragraph 34). Thus, it should be noted that the duration of the commercial break 120 includes the beginning time and ending time as shown in fig. 2)
Therefore, taking the combined teachings of Goronzy, Kishore, Cordray and Ehlers as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (commercial break) into the system of Goronzy as taught by Ehlers.
One will be motivated to incorporate the above feature into the system of Goronzy as taught by Ehlers for the benefit of adjusting a duration of the secondary content to correspond to a duration of the commercial break, wherein this has the advantage that the user can catch up with the secondary content in exactly the time that he can spend without missing anything from the primary content in order to improve efficiency when effectively watching two programs at the same time (see ¶ 8)
Re claim 9, the combination of Goronzy, Kishore and Cordray as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Goronzy accessing a user profile (see ¶s 42-43 for accessing a user profile (i.e. consumer profile as described in paragraphs 24, 39-40))  
Goronzy fails to explicitly teach the method further comprises: identifying, based on the user profile, a last-viewed episode of the series; determining whether the last-viewed episode corresponds to the episode directly preceding the upcoming episode; and in response to determining that the last-viewed episode does not correspond to the episode directly prior to the upcoming episode: including in the content summary content from at least one previous episode of the series, that occurs after the last-viewed episode. However, the reference of Cordray explicitly teaches the method further comprises: identifying, based on the user profile, a last-viewed episode of the series (see ¶ 58 for identifying, based on the user profile, a last-viewed episode of the series (i.e. when the user has completed viewing an episode in the series, the interactive media monitoring application may update the appropriate entry in the user's media profile to reflect the completion of the episode as described in paragraph 102)); determining whether the last-viewed episode corresponds to the episode directly preceding the upcoming episode (see ¶ 122 for determining whether the last-viewed episode corresponds to the episode directly preceding the upcoming episode (i.e. to skip the episode and advance the user's media profile as if the episode had been watched, the user may select skip selection 1108, a user may then be given options similar to actions 1106, 1108, and 1110 relating to subsequent media content related to the media content in content column 1102, for example, the user's media profile may advance to the next episode in the series as shown in fig. 11). It should be noted that the last-viewed episode (i.e. the episode had been watched) corresponds to the episode directly preceding the upcoming episode (i.e. the user's media profile may advance to the next episode in the series)); and in response to determining that the last-viewed episode does not correspond to the episode directly prior to the upcoming episode: including in the content summary content from at least one previous episode of the series, that occurs after the last-viewed episode (see ¶ 144 for in response to determining that the last-viewed episode does not correspond to the episode directly prior to the upcoming episode: including in the content summary content from at least one previous episode of the series, that occurs after the last-viewed episode (i.e. media content summary region 1202 may include content column 1204, progress column 1206, and last action column 1208, progress column 1206 may display the next episode for the user to watch, a user may highlight any entry in progress column 1206 to automatically present the next unwatched episode in the series on the user equipment as shown in fig. 12 paragraph 127). It should be noted that progress column 1206 may display the next episode for the user to watch and also, a user may highlight any entry in progress column 1206 to automatically present the next unwatched episode in the series on the user equipment so determining that the last-viewed episode does not correspond to the episode directly prior to the upcoming episode including in the content summary content from at least one previous episode of the series that occurs after the last-viewed episode as described above)
Therefore, taking the combined teachings of Goronzy, Kishore and Cordray as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (episode) into the system of Goronzy as taught by Cordray.
One will be motivated to incorporate the above feature into the system of Goronzy as taught by Cordray for the benefit of presenting a user with a text, graphic, or video summary of a missed episode upon selecting summary button 1410, wherein the type of summary presented to the user may depend on the summary type option selected in type choice 1310 of settings screen 1300 (FIG. 13), wherein if a user is behind by more than one episode, the user may be provided with a list of unwatched episodes, wherein the user may then select to watch one or more of the episodes, schedule one or more of the episodes for viewing at a later time, or view a content summary of one or more of the episodes in order to have a user friendly interaction (see fig. 14 ¶ 144)
Furthermore, Goronzy fails to explicitly teach wherein, for a media asset that includes at least one upcoming episode of a series, including in the content summary content from at least one previous episode of the series. However, the reference of Ehlers explicitly teaches wherein, for a media asset that includes at least one upcoming episode of a series, including in the content summary content from at least one previous episode of the series (see ¶ 52 for a media asset that includes at least one upcoming episode of a series, including in the content summary content from at least one previous episode of the series (i.e. the summary comprised in the secondary content 220-2 (a set of segments 210-5 till 210-8) is created for a content of the program being currently transmitted on the secondary channel 200 and said content not being included in the previously transmitted secondary content 220-1 (a set of segments 210-1 till 210-4) corresponding to said program as described in fig. 6 paragraph 51)
Therefore, taking the combined teachings of Goronzy, Kishore, Cordray and Ehlers as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (episode of a series) into the system of Goronzy as taught by Ehlers.
One will be motivated to incorporate the above feature into the system of Goronzy as taught by Ehlers for the benefit of having a situation where multiple items of secondary content 220-1 and 220-2 are presented, wherein it is apparent that the summary comprised in a second secondary content 220-2 is incremental and does not overlap with the previously presented first secondary content 220-1, wherein the summary comprised in the secondary content 220-2 (a set of segments 210-5 till 210-8) is created for a content of the program being currently transmitted on the secondary channel 200 and said content not being included in the previously transmitted secondary content 220-1 (a set of segments 210-1 till 210-4) corresponding to said program in order to improve efficiency when presenting first with the summaries of the two previous episodes followed by the summary of the current episode which allows the user to be presented with only incremental updates with no duplication of the content (see fig. 6 ¶s 51, 53-54)
Re claim 10, the combination of Goronzy, Kishore, Cordray and Ehlers as discussed in claim 9 above discloses all the claim limitations with additional claimed feature taught by Goronzy wherein the score further takes into account a sequential aspect of the episodes of the series (see figs. 3-5 ¶s 39-46 for the score further takes into account a sequential aspect of the episodes of the series (i.e. the score takes into account a sequential aspect of the segments/events order))
Re claim 18, the combination of Goronzy, Kishore and Cordray as discussed in claim 1 above discloses all the claimed limitations but fails to explicitly teach further comprising: determining that a media asset of interest was caused to be provided between a third time, prior to the second time, and a fourth time, prior to the second time; wherein: the one or more content summaries to be provided are for media assets that are not related to the media asset of interest; and the one or more content summaries include content that was aired between the third and the fourth time. However, the reference of Ehlers explicitly teaches further comprising: determining that a media asset of interest was caused to be provided between a third time, prior to the second time, and a fourth time, prior to the second time (see fig. 6 ¶s 51-54 for determining that a media asset of interest was caused to be provided between a third time, prior to the second time, and a fourth time, prior to the second time (i.e. substituting a primary content 110 being transmitted on a primary channel 100 with a secondary content 220, characterized by said secondary content 220 being a summary of a program being currently transmitted on a secondary channel 200 shown in fig. 1 paragraph 26)); wherein: the one or more content summaries to be provided are for media assets that are not related to the media asset of interest (see fig. 2 ¶s 34-36 for the one or more content summaries to be provided are for media assets that are not related to the media asset of interest (i.e. the secondary content 220 that is used to substitute the primary content 110 is the summary of the program that is currently transmitted on the secondary channel 200, wherein the summary comprises a selection of certain segments, namely segments 210-1 till 210-4, of the program 210 being currently transmitted on the secondary channel 200 as described in fig. 1 paragraph 26). Also, see fig. 6 ¶s 51-54); and the one or more content summaries include content that was aired between the third and the fourth time (see fig. 2 ¶s 34-36 for the one or more content summaries include content that was aired between the third and the fourth time (i.e. the secondary content 220 that is used to substitute the primary content 110 is the summary of the program that is currently transmitted on the secondary channel 200, wherein the summary comprises a selection of certain segments, namely segments 210-1 till 210-4, of the program 210 being currently transmitted on the secondary channel 200 as described in fig. 1 paragraph 26). Also, see fig. 6 ¶s 51-54)
Therefore, taking the combined teachings of Goronzy, Kishore, Cordray and Ehlers as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (provided) into the system of Goronzy as taught by Ehlers.
One will be motivated to incorporate the above feature into the system of Goronzy as taught by Ehlers for the benefit of having a situation where multiple items of secondary content 220-1 and 220-2 are presented, wherein it is apparent that the summary comprised in a second secondary content 220-2 is incremental and does not overlap with the previously presented first secondary content 220-1, wherein the summary comprised in the secondary content 220-2 (a set of segments 210-5 till 210-8) is created for a content of the program being currently transmitted on the secondary channel 200 and said content not being included in the previously transmitted secondary content 220-1 (a set of segments 210-1 till 210-4) corresponding to said program in order to improve efficiency when presenting first with the summaries of the two previous episodes followed by the summary of the current episode which allows the user to be presented with only incremental updates with no duplication of the content (see fig. 6 ¶s 51, 53-54)
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Goronzy et al. (US 2005/0120368 A1)(hereinafter Goronzy) as applied to claims 1, 3, 7, 8, 11, 14-17, 19, 20 and 37-39 above, and further in view of Kishore (US 9,094,738 B2)(hereinafter Kishore), and further in view of Cordray et al. (US 2007/0157237 A1)(hereinafter Cordray), and further in view of Kelley (US 2014/0298378 A1)(hereinafter Kelley).
Re claim 12, the combination of Goronzy, Kishore and Cordray as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Goronzy further comprising: and receiving a selection of the media asset to be provided at the first time (see figs. 4-5 ¶s 23, 42-44 for receiving a selection of the media asset to be provided at the first time (i.e. the arrangement may be done by creating a subset of video signals containing the selected segments in the defined order, but may also be implemented in the form of meta data defining the segments selected for the arrangement and the order in which they are to be presented to a consumer as described in paragraph 40). It should be noted that the selected segments are provided at a particular time when presented to a consumer)
Goronzy fails to explicitly teach receiving a selection of the content summary to play. However, the reference of Kelley explicitly teaches receiving a selection of the content summary to play (see ¶ 31 for receiving a selection of the content summary to play (i.e. user selection of summary content 110 to initiate playback of associated instances of the primary content 108 as described in fig. 1 paragraph 32))
Therefore, taking the combined teachings of Goronzy, Kishore, Cordray and Kelley as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (play) into the system of Goronzy as taught by Kelley.
One will be motivated to incorporate the above feature into the system of Goronzy as taught by Kelley for the benefit of selecting summary content to present associated primary content, for instance, a user can browse through different instances of summary content, and can select an instance of summary content to initiate playback of associated primary content in order to have a user friendly interaction (see ¶ 21)
Re claim 13, the combination of Goronzy, Kishore, Cordray and Kelley as discussed in claim 12 above discloses all the claim limitations with additional claimed feature taught by Goronzy wherein the selection of the media asset uses the selection of the content summary (see fig. 4 ¶s 23, 40, 43-44 for the selection of the media asset uses the selection of the content summary (i.e. selecting all segments of the previously defined summary for presenting it to the consumer in step S15 as described in fig. 5 paragraph 42))
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

8/24/2022
/JOSE M. MESA/
Examiner
Art Unit 2484




/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484